McFarland, J.
This is a petition for a writ of pro-
hibition to restrain the respondent from proceeding to hear and determine a charge of an alleged contempt committed by petitioner by not appearing in person in the court of respondent on July 3, 1891, in response to an order to show cause. The facts are stated in the opinion of this court, this day rendered in Ex parte Gordan, ante, p. 478. The petition contains some matters referring to the respondent personally, the insertion of which was a violation of professional propriety by counsel for petitioner. All of the petition is stricken out except so much thereof as consists of a bare statement of the facts necessary to show the character of said order of July 3d, and the proposed action of the respondent thereunder.
Let a final writ issue prohibiting respondent from proceeding to punish petitioner for a contempt in not *482appearing in verson before the court of respondent on July 3, 1891.
De Haven, J., Garoutte, J., Sharpstein, J., and Harrison, J., concurred.